o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b01 genin-131378-12 number release date uil --------------------------------- -------------------- ---------------------------- attention ------------------------------------- dear ------------------ this letter responds to your request for information dated date in your request you asked whether a contribution of an easement can be a qualified_conservation_contribution if the easement deed simply allows for extinguishment under applicable state law upon subsequent unexpected changes in the conditions surrounding the property that make impractical or impossible the continued use of the property for conservation purposes property rights have been described as a ‘bundle of sticks’--a collection of individual rights which in certain combinations constitute property u s v craft 535_us_274 citations omitted state law dictates what rights make up a person’s bundle id once a person’s property rights are established under state law the tax consequences of a transaction involving that property are decided under federal_law patel v commissioner t c no slip op wl at citing 387_us_456 363_us_509 309_us_78 a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization exclusively for conservation purposes sec_170 a contribution is not exclusively for conservation purposes unless it protects the conservation_purpose in perpetuity sec_170 under the treasury regulations a conservation_purpose may be treated as protected in perpetuity if upon a subsequent change in conditions that makes genin-131378-12 impossible or impractical the continued use of the subject property for conservations purposes the easement is extinguished by judicial proceeding and all of the donee’s proceeds from a subsequent sale exchange or involuntary_conversion of the property are used by the donee in a manner consistent with the conservation purposes of the original contribution sec_1_170a-14 the donee’s proceeds must be at least equal to the proportionate value of the perpetual conservation restriction sec_1_170a-14 state law may provide a means for extinguishing an easement for state law purposes however the requirements of sec_170 and the regulations thereunder must nevertheless be satisfied for a contribution to be deductible for federal_income_tax purposes this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2012_1 2012_1_irb_7 date if you have any additional questions please contact me or -------------------- at ----- -------------- sincerely karin goldsmith gross acting branch chief branch income_tax accounting
